DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/12/2021, on Page 5 Paragraph 5 of Remarks, have been fully considered but they are not persuasive. The term “appropriate” is broad and subjective in nature, which allows for the reasonably broad interpretation of determining whether the indicated surrounding situation at the parking target position is appropriate for autonomous parking. Bae’s teaching in Paragraph 0149 of “the processor 170 [that] can receive an input selecting one of the candidate parking spaces from the user through the input unit 110 and set the selected candidate parking space as a target parking position” meets the amended limitation, as recited. The user’s selection of the target parking position is an example of a determination of appropriateness, and thus meets the limitation of the limitation, as recited.
Applicant’s arguments on Page 6 of Remarks, have been considered but they are not persuasive.  Bae teaches in Paragraph 0244 that the memory 730 can store basic data of the unit, control data for operation control of the unit and input/output data. One of the many reasons for storing data in memory is in response to receiving input data, wherein the input data involves the selection of the candidate parking space defined by the virtual parking line [0123]. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elwart (US20160068158A1) in view of Bae (US20180099661A1).
a. Regarding claims 1,8, and 10, Elwart et al. discloses:
A parking assistance method of storing a surrounding situation of a parking target position when parking at the parking target position, and executing autonomous parking using the stored surrounding situation, the method comprising:
detecting the surrounding situation (para. [0043], where location sensor detects location, heading data, proximity to parking zone, parking zone information);
indicating the detected surrounding situation to an occupant via a presentation device (para. [0078], when in a proximity of a parking zone and operating below a threshold speed, if the system is configured for prompting of the park assist system enablement, then a user is prompted to enable the system, step 312. As mentioned in Paragraph 0051, the interface 116a, 116b, 116d transmit a signal enabling or prompting the user with a reminder to enable the park assist system. And again in Paragraph 0057, Elwart teaches that the park assist system 20a, 200b automatically enables when in the proximity of a parking zone and when the vehicle is below the threshold speed or is first prompted for enabling by optional means such as visibly displaying the prompt to the driver on a display screen (underlined for added emphasis). The system is configured to prompt the user when the system detects that it is in a proximity of a parking zone. A parking zone is an example of a surrounding situation. The fact that the user is prompted when this condition is met corresponds to applicant’s “indicating the detected surrounding situation to an occupant.” The interfaces 116a and 116b include respective displays 118a and 118b as seen in Figures 1 and 2. These interfaces correspond to applicant’s “presentation device” which is used to indicate to the occupant/driver that the vehicle has entered  a proximity of parking zone and that he/she needs to choose whether to enable the parking assist system or not, as seen in Figure 5);
executing the autonomous parking using the surrounding situation previously stored when arriving at the surrounding situation after learning the surrounding situation (para. [0035]-[0038], where the system automatically parks the vehicle based on parking maneuvers and profile data (corresponds to autonomous parking)),
but fails to explicitly teach: 
receiving, input by the occupant, a determination of whether the indicated surrounding situation at the parking target position is appropriate for autonomous parking; in response to the determination of appropriateness being received from the occupant, storing the surrounding situation that was detected prior to the determination of appropriateness being received.
However, Bae teaches:
see para. [0149] for the processor 170 that can receive an input selecting one of the candidate parking spaces from the user through the input unit 110 and set the selected candidate parking space as a target parking space (corresponds to a user determining whether the indicated surrounding situation is accurate once displayed), wherein the user’s selection of the target parking position is an example of a determination of appropriateness, and thus meets the limitation of the limitation, as recited; see also Para. [0136-0137] for performance of an automatic parking function can be selected by a user (S101). Specifically, when the input unit 110 detects an input for performing the automatic parking function from the user, the processor 170 can perform the automatic parking function; When the automatic parking function is performed, the processor 170 can detect environments of a vehicle surrounding area through the sensor unit 155 (S102). Specifically, the camera can acquire a vehicle surrounding image by photographing the vehicle surrounding area, and the processor 170 can acquire information on objects of the vehicle surrounding image by performing image processing on the vehicle surrounding image and acquire environment information of the vehicle surrounding area. Also, the processor 170 can generate a 3-dimensional (3D) map for the objects of the vehicle surrounding image as data by combining street information acquired through a street sensor with the vehicle surrounding image and acquire the environment information of the vehicle surrounding area); 
in response to the determination of accuracy being received from the occupant, storing the surrounding situation that was detected prior to the determination of accuracy being received (see para [0244] that the memory 730 can store basic data of the unit, control data for operation control of the unit and input/output data. One of the many reasons for storing data in memory is in response to receiving input data, wherein the input data involves the selection of the candidate parking space defined by the virtual parking line [0123]; see also para. [0111] for the object verification unit 436 that can first classify and verify the segmented object. Thus, the object verification unit 436 can use an identification method using a neural network, a support vector machine (SVM) method, an identification method by AdaBoost using Haar-like features or a histograms of oriented gradients (HOG) method; see Paragraph 0112 for the object verification unit 436 that can compare the objects stored in the memory 140 (corresponds to storing the surrounding situation that was detected prior to the verification) and the detected object and verify the object. For example, the object verification unit 436 can verify a peripheral vehicle, a lane, a road surface, a traffic sign, a danger zone, a tunnel, etc. located in the vicinity of the vehicle. This indicates that in response to the object verification unit, the surrounding situation was stored prior to the determination of accuracy or in other words, prior to the verification of the surrounding situation, which involves performing stereo matching with respect to the stereo images and acquiring a disparity map)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic park and reminder system, as taught by Elwart, using the accuracy/verification unit and matching functionality, as taught by Bae, for the purpose of assisting with driving and improving driving safety, efficiency, and convenience in automatic parking technologies for automatically parking a vehicle since a driver may have difficulty in parking her or his vehicle (see Para. [0009-0010] of Bae).
b. Regarding claim 2, Elwart et al. discloses:
The parking assistance method of claim 1, wherein: detecting the surrounding situation repeatedly detects surrounding situation during multiple parking at the parking target position (para. [0039], [0043], where the whole system data is continuously updated, collected, and saved); and
storing the surrounding situation stores the surrounding situation detected during the multiple parking (para. [0039], [0043], where location sensor detects location, heading data, proximity to parking zone, parking zone information).
c.    Regarding claim 3, Elwart et al. discloses:
The parking assistance method of claim 2, wherein the indicating the surrounding situation indicates the stored surrounding situation detected during the multiple parking (para. [0057], where parking location of previously activated and stored maneuvers).
d.    Regarding claim 4, Elwart et al. discloses:
The parking assistance method of claim 2, wherein the storing the surrounding situation stores the surrounding situation for every parking at the parking target position (para. [0057], where parking location of previously activated and stored maneuvers).
e.    Regarding claim 5, Elwart et al. discloses:
The parking assistance method of 1, wherein the indicating the surrounding situation indicates the surrounding situation including the parking target position (para. [0057]-[0059], where parking location of previously activated and stored maneuvers, and different parking modes and approaches, where target is known to park in different modes).
f.    Regarding claim 6, Elwart et al. discloses:
The parking assistance method of claim 1, wherein the indicating the surrounding situation indicates the surrounding situation including a parking target position alternative at a position different from the parking target position (para. [0057]~[0059], where parking location of previously activated and stored maneuvers and capable of automatically parking in different modes, approaches, and zones).
g.    Regarding claim 7, Elwart et al. discloses:
The parking assistance method of claim 2, wherein:
indicating the surrounding situation indicates the surrounding situation for every parking at the parking target position (para. [0057]-[0059], where parking location of previously activated and stored maneuvers and capable of automatically parking in different modes, approaches, and zones);
appropriate input by the occupant for every parking at the parking target position (para. [0057], prompts the driver to enable); and
storing the surrounding situation stores the surrounding situation determined to be appropriate by the occupant (para. [0057]-[0059], where the profile and location are saved).
h. Regarding claim 9, Elwart et al. discloses: 
Some of the elements of the present invention as discussed above but fails to explicitly teach the parking assistance method of claim 1, wherein the occupant determines that the detected surrounding situation is appropriate for autonomous parking when the detected surrounding situation indicated via the presentation device matches with a perceived surrounding situation experienced by the occupant.
However, Bae discloses:
the parking assistance method of claim 1, wherein the occupant determines that the detected surrounding situation is accurate when the detected surrounding situation indicated via the presentation device matches with a perceived surrounding situation experienced by the occupant (see para. [0163], referring to FIG. 12B, a lateral length of the first parking area AA1 in the lateral direction of the vehicle is matched (corresponds to matching surrounding situation with a perceived surround situation experienced by the occupant) to the virtual parking lines VL1 according to the parallel parking method and therefore, the first virtual parking lines VL1 according to the parallel parking method can be generated in the first parking area AA1. A front length of the second parking area AA2 in the front direction of the vehicle is matched to the virtual parking lines VL2 according to the right angle parking method and therefore, the second virtual parking lines VL2 for right angle parking can be generated in the second parking area AA2; see also para. [0164] for a display area DA illustrated in FIG. 12B can include an image showing a portion of the generated virtual parking lines VL1 and VL2, and the vehicle surrounding area on the display unit 180. Thereafter, when the user sets a target parking space by touching a candidate parking space defined by the virtual parking lines VL1 and VL2 (corresponds to the user determining that the detected surrounding situation is accurate in order to proceed), the parking assistance apparatus 100 can control the vehicle to move to the target parking space, thus completing automatic parking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic park and reminder system, as taught by Elwart, using the accuracy/verification unit and matching functionality, as taught by Bae, for the purpose of assisting with driving and improving driving safety, efficiency, and convenience in automatic parking technologies for automatically parking a vehicle since a driver may have difficulty in parking her or his vehicle (see Para. [0009-0010] of Bae).
Regarding claim 11, Elwart teaches performing the autonomous parking along the target route (para. [0035]-[0038], where the system automatically parks the vehicle based on parking maneuvers and profile data (corresponds to autonomous parking).
But fails to explicitly teach the parking assistance method of claim 10, where performing the autonomous parking comprises: estimating a position of a host vehicle on the stored environmental map; generating a target route for parking at the parking target position starting from the estimated position of the host vehicle using the environmental map.
However, Bae teaches the parking assistance method of claim 10, where performing the autonomous parking comprises: 
estimating a position of a host vehicle on the stored environmental map (see para. [0091], the distance sensor 150 can be a laser sensor that accurately measures (corresponds to estimating) a positional relationship between the vehicle and an object using a time-of-flight (TOF) and/or a phase-shift method according to a laser signal modulation method; see also Paragraph 0121 for object detection and verification are performed with respect to the second stereo image FR1 b using the disparity map 520…With image processing, the parking assistance apparatus 100 can acquire various surrounding information of the vehicle, such as peripheral objects, the positions of the peripheral objects or distances to the peripheral objects (553, 555 and 557), using the sensor unit 155, as sensor information); 
generating a target route for parking at the parking target position starting from the estimated position of the host vehicle using the environmental map (para. [0149], the processor 170 designs a parking path for directing the vehicle from a current position to the target parking space and controls the vehicle to follow the parking path by controlling the steering, engine power, braking, or the like of the vehicle, thus performing automatic parking.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic park and reminder system, as taught by Elwart, using the accuracy/verification unit and matching functionality, as taught by Bae, for the purpose of assisting with driving and improving driving safety, efficiency, and convenience in automatic parking technologies for automatically parking a vehicle since a driver may have difficulty in parking her or his vehicle (see Para. [0009-0010] of Bae).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US20180043884A1) teaches a method and device parking assistance for a vehicle capable of autonomous operation. The embodiment herein operates to receive a parking zone, which is based on a destination location and a user-defined parking parameter, and includes a plurality of parking locations. When on approach to the parking zone under an autonomous vehicle operation, the .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665